Case: Case
      1:20-cv-00512 Document #:
           1:20-cv-03481-CM     62-4 Filed:
                             Document    24 05/20/20 Page 1 of
                                             Filed 05/14/20    4 PageID
                                                            Page  1 of 1 #:741




                                                                 EXHIBIT 4
Case: Case
      1:20-cv-00512 Document #:
           1:20-cv-03053-CM     62-4 Filed:
                             Document    40 05/20/20 Page 2 of
                                             Filed 05/14/20    4 PageID
                                                            Page  1 of 1 #:742
Case: Case
      1:20-cv-00512 Document #:
           1:20-cv-03104-CM     62-4 Filed:
                             Document    48 05/20/20 Page 3 of
                                             Filed 05/14/20    4 PageID
                                                            Page  1 of 1 #:743
Case: Case
      1:20-cv-00512 Document #:
           1:20-cv-01296-CM     62-4 Filed:
                             Document    49 05/20/20 Page 4 of
                                             Filed 05/14/20    4 PageID
                                                            Page  1 of 1 #:744
